62 N.Y.2d 777 (1984)
The People of the State of New York ex rel. Edward A. Parker, Appellant,
v.
William A. Hasenauer, as Sheriff of Oneida County, Respondent.
Court of Appeals of the State of New York.
Submitted May 4, 1984.
Decided May 17, 1984.
Paul R. Shanahan and Frank Policelli for appellant.
Barry M. Donalty, District Attorney (Michael E. Daley of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE concur.
*778MEMORANDUM.
The order of the Appellate Division should be affirmed.
The denial of bail in this case was based upon the determination that defendant, if released on bail, would be likely to flee the jurisdiction. This determination was reached after consideration of the nature of the offense, the unusually large amount of drugs and money involved, the probability of conviction and the possible severity of sentence. Inasmuch as said denial is supported by the record, *779 it is an exercise of discretion resting on a rational basis and thus beyond correction in habeas corpus. (People ex rel. Parone v Phimister, 29 N.Y.2d 580).
Order affirmed, without costs, in a memorandum.